Citation Nr: 1630327	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to increases in the "staged" ratings assigned for lumbosacral strain (10 percent prior to July 31, 2014, and 20 percent from that date). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to August 1984 and from May 1985 to September 1992.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

These matters were originally before the Board on appeal from a July 2011 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection and assigned a 30 percent rating for PTSD and continued a 10 percent rating for lumbosacral strain.  In July 2015, another Veterans Law Judge (VLJ) granted an initial 70 percent rating (but no higher) for PTSD and a "staged" rating of 20 percent (but no higher) for lumbosacral strain, effective July 31, 2014 (but no earlier).  The Veteran appealed that decision to the Court (where he was represented by an attorney), resulting in an April 2016 Joint Motion for Partial Remand (JMR) by the parties.  An April 2016 Court Order remanded the matters for compliance with the instructions in the JMR.  The matters have now been reassigned to the undersigned.

(The July 2015 Board decision also denied service connection for hearing loss and determined that the Veteran had not appealed a September 2014 rating decision denying a total disability rating based on individual unemployability (TDIU).  In the JMR, the Veteran expressly abandoned his appeal as to those matters, which were then dismissed in the accompanying Court Order.  Additionally, the Board remanded the matters of service connection for sleep apnea, tinnitus, and a left ankle disability for additional development.  Those matters are still under active development and have not yet been returned to the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A February 2016 VA treatment record notes the Veteran's report that he was in the process of reapplying for Social Security Administration (SSA) disability benefits.  As any such records are constructively of record (and potentially critical to assessing the level of occupational and functional impairment caused by the service-connected disabilities at issue), they must be secured, if available.  Therefore, development for such records is necessary.

Additionally, the record indicates that the Veteran continues to seek treatment through a VA medical center (VAMC) for his service-connected disabilities.  Updated VA treatment records are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits (that are not already associated with the claims file).  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  Ask the Veteran to identify all providers of evaluation or treatment he has received for his service-connected PTSD and lumbosacral strain and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


